DETAILED ACTION
Response to Applicant’s Remarks
Applicant’s argument and remarks, filed on 06/08/2022, are acknowledged, and have been fully considered.
Claims 3-8, 10-11, 13-22 and 24 have been canceled.
Claims 1-2, 9, 12, 23 and 25-38 are allowed.
Allowable Subject Matter
Claims 1-2, 9, 12, 23 and 25-38 are allowed.
The following is an examiner’s statement of reasons for allowed:
Please see the reason cited, on pages 7-10 of the remarks, by applicant filed on 6/08/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. (U.S. 11096215) disclose to determine whether an unlicensed frequency band is available for data transmission during a current transmission time interval (TTI) of a corresponding radio communication technology by performing clear channel assessment (CCA)
Bhorkar et al. (U.S. 20180310193) disclose transceiver circuitry 1120 can monitor a set of unlicensed carriers in connection with a LBT protocol, and processor(s) 1110 can perform a clear channel assessment (CCA) on each unlicensed carrier of the set of unlicensed carriers. Based on the CCA, processor(s) 1110 can determine a subset (e.g., N unlicensed carriers) of the set of unlicensed carriers that are available to transmit on.
Yang et al. (U.S. 9565605) disclose when the unlicensed band is in the available state, the processor 13 generates the modification request acknowledge message 104 and transmits the modification request acknowledge message 104 to the macro cell 2 via the transceiver 13.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAI PHUONG whose telephone number is 571-272-7896.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAI PHUONG/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        Date:  6/14/2022